Name: Regulation (EEC) No 1285/70 of the Council of 29 June 1970 laying down a special measure for the disposal of skimmed milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  marketing;  economic policy;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities 407 2.7.70 Official Journal of the European Communities No L 144/ 1 'REGULATION (EEC) No 1285/70 OF THE COUNCIL of 29 June 1970 laying down a special measure for the disposal of skimmed milk powder bought in by intervention agencies possible only to a limited extent and with high refunds ; whereas, consequently, skimmed milk pow ­ der which has been the subject of intervention measures should be allowed to be used as feed for swine and poultry ; HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 2622/69 ,2 and in particular Article 7 (4) thereof; Having regard to the proposal from the Commission ; Whereas the second subparagraph of Article 7 (2) of Regulation (EEC) No 804/68 provides that special measures may be taken for the disposal of skimmed milk powder bought in by intervention agencies ; Whereas skimmed milk powder production has exceeded market outlets for human consumption and for calf feed ; whereas exports to third countries are Skimmed milk powder bought in by intervention agencies pursuant to Article 7 ( 1 ) of Regulation (EEC) No 804/68 which cannot be marketed on normal terms during a milk year may be sold at a reduced price if it is intended as feed for swine and poultry . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1970 . For the Council The President Ch . HEGER 1 OJ No 148 , 28.6.1968 , p. 13 . \ 2 OJ No L 328 , 30.12.1969, p . 8 . \ I